 

Exhibit 10.2

 

fourth AMENDMENT TO CREDIT AGREEMENT

 

This fourth AmenDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
October 16, 2014, by and among TRADE STREET OPERATING PARTNERSHIP, LP, a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
TRADE STREET RESIDENTIAL, INC., a corporation formed under the laws of the State
of Maryland (the “Parent”), each of the Lenders party hereto, REGIONS BANK, as
Administrative Agent (the “Administrative Agent”) and the other Guarantors party
hereto.

 

WHEREAS, the Borrower, the Parent, the Lenders, the Administrative Agent and
certain other parties have entered into that certain Credit Agreement dated as
of January 31, 2014 (as amended and in effect immediately prior to the date
hereof, the “Credit Agreement”); and

 

WHEREAS, the parties hereto desire to amend certain provisions of the Credit
Agreement on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1. Specific Amendments to Credit Agreement.

 

(a)          The Credit Agreement is amended by restating clause (a) of the
definition of “Aggregate Borrowing Base Properties Value” contained in Section
1.1. in its entirety as follows:

 

(a)          commencing on January 1, 2016, and at any time thereafter, to the
extent the amount of the Aggregate Borrowing Base Properties Value attributable
to a single Borrowing Base Property would exceed 35.0% of the Aggregate
Borrowing Base Properties Value, such excess shall be excluded;

 

(b)          The Credit Agreement is amended by restating clause (c) of the
definition of “Aggregate Borrowing Base Properties Value” contained in Section
1.1. in its entirety as follows:

 

(c)          commencing on January 1, 2016, and at any time thereafter, to the
extent the amount of the Aggregate Borrowing Base Properties Value attributable
to Borrowing Base Properties located in the same Metropolitan Statistical Area
would exceed 50.0% of the Aggregate Borrowing Base Properties Value at any time
the Aggregate Borrowing Base Properties Value is equal to or less than
$200,000,000 (or 35.0% of the Aggregate Borrowing Base Properties Value at any
time the Aggregate Borrowing Base Properties Value is greater than
$200,000,000), such excess shall be excluded;

 

(c)          The Credit Agreement is amended by restating the definition of
“Borrowing Base Certificate” contained in Section 1.1. in its entirety as
follows:

 

“Borrowing Base Certificate” means a report in substantially the form of Exhibit
B, certified by the chief financial officer or the chief accounting officer of
the Parent, setting forth the calculations required to establish the Aggregate
Borrowing Base Properties Value and the Borrowing Base Availability as of a
specified date, all in form and detail satisfactory to the Administrative Agent.

 

 

 

 

(d)          The Credit Agreement is amended by restating the definition of
“Responsible Officer” contained in Section 1.1. in its entirety as follows:

 

“Responsible Officer” means with respect to the Parent or any Subsidiary, the
chief executive officer, the president, the chief financial officer, the chief
accounting officer or the treasurer of the Parent or such Subsidiary or if any
Subsidiary is a partnership or limited liability company, the chief executive
officer, president, chief financial officer, chief accounting officer or the
treasurer of its general partner or member(s), respectively.

 

(e)          The Credit Agreement is amended by adding the following definition
in Section 1.1. in the correct alphabetical order:

 

“Fourth Amendment Effective Date” means October 16, 2014.

 

(f)          The Credit Agreement is amended by restating the last sentence of
Section 2.12. in its entirety as follows:

 

At any time prior to the effectiveness of any such extension, upon the
Administrative Agent’s request, the Borrower shall deliver to the Administrative
Agent a certificate from a Responsible Officer of the Parent certifying the
matters referred to in the immediately preceding clauses (x)(A) and (x)(B).

 

(g)          The Credit Agreement is amended by restating clause (A) of the
third sentence of Section 4.1.(b)(ii) in its entirety as follows:

 

(A) approval of such Property as a Borrowing Base Property by all Lenders at any
time prior to January 1, 2016, and by Required Lenders at any time on and after
January 1, 2016,

 

(h)          The Credit Agreement is amended by inserting the phrase “or chief
accounting officer” after the reference to “chief financial officer” in Section
9.3.

 

(i)          The Credit Agreement is amended by restating Section 9.4.(e) of the
Credit Agreement in its entirety as follows:

 

IF any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, promptly thereafter a certificate of a Responsible Officer of
the Parent setting forth details as to such occurrence and the action, if any,
which the Parent or applicable member of the ERISA Group is required or proposes
to take;

 

- 2 -

 

 

(j)          The Credit Agreement is amended by restating Section 10.1.(a) of
the Credit Agreement in its entirety as follows:

 

(a)          Minimum Tangible Net Worth. The Parent shall not permit Tangible
Net Worth at any time to be less than (i) $123,000,000 plus (ii) 75.0% of the
Net Proceeds of all Equity Issuances effected at any time after September 30,
2013, by the Borrower or any of its Subsidiaries to any Person other than the
Parent or any of its Subsidiaries.

 

(k)          The Credit Agreement is amended by restating Section 10.1.(e)(iv)
of the Credit Agreement in its entirety as follows:

 

(iv)        the Parent may redeem all of the Parent’s Class A Preferred Stock
(as defined in the Parent’s Articles of Incorporation) issued and outstanding as
of Fourth Amendment Effective Date, so long as any transfers of assets of the
Parent, the Borrower or any Subsidiary as consideration for such redemption are
permitted under Section 10.4. and the amount of cash payments for such
redemption, whether in one transaction or a series of transactions, does not
exceed $5,500,000 in the aggregate.

 

(l)          The Credit Agreement is amended by restating the notice information
for the Borrower and the Parent in Section 13.1 of the Credit Agreement in its
entirety as follows:

 

If to the Parent:

 

Trade Street Residential, Inc.

19950 West Country Club Drive, Suite 800

Aventura, Florida 33180

Attn: Richard Ross, Chief Executive Officer

Telecopier:      786-248-3679

Telephone:      786-248-6024

 

with a copy to:

 

Trade Street Residential, Inc.

19950 West Country Club Drive, Suite 800

Aventura, Florida 33180

Attn: Randall C. Eberline, Chief Accounting Officer

Telecopier:      786-248-3679

Telephone:      786-248-6044

 

If to the Borrower:

 

Trade Street Operating Partnership, LP

c/o Trade Street Residential, Inc.

19950 West Country Club Drive, Suite 800

Aventura, Florida 33180

Attn: Richard Ross, Chief Executive Officer

Telecopier:      786-248-3679

Telephone:      786-248-6024

 

- 3 -

 

 

with a copy to:

 

Trade Street Operating Partnership, LP

c/o Trade Street Residential, Inc.

19950 West Country Club Drive, Suite 800

Aventura, Florida 33180

Attn: Randall C. Eberline, Chief Accounting Officer

Telecopier:      786-248-3679

Telephone:      786-248-6044

 

(m)          The Credit Agreement is amended by deleting Exhibit B and
substituting in its place the Exhibit B attached hereto.

 

(n)          The Credit Agreement is amended by deleting Exhibit Q and
substituting in its place the Exhibit Q attached hereto.

 

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following in form and
substance satisfactory to the Administrative Agent:

 

(a)          A counterpart of this Amendment duly executed by the Borrower, the
Parent, the other Guarantors and the Lenders; and

 

(b)          Such other documents, instruments and agreements as the
Administrative Agent may reasonably request.

 

Section 3.    Representations. Each of the Parent and the Borrower represents
and warrants to the Administrative Agent, the Issuing Bank and each Lender as
follows:

 

(a)          Authorization. Each of the Parent and the Borrower has the right
and power, and has taken all necessary action to authorize the execution and
delivery of this Amendment and to perform its obligations hereunder and under
the Credit Agreement, as amended by this Amendment, in accordance with their
respective terms. This Amendment has been duly executed and delivered by the
duly authorized officers of the Parent and the Borrower and each of this
Amendment and the Credit Agreement, as amended by this Amendment, is a legal,
valid and binding obligation of the Parent and the Borrower enforceable against
the Parent and the Borrower in accordance with its respective terms except as
the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

 

(b)          Compliance with Laws, etc. The execution and delivery by the Parent
and the Borrower of this Amendment and the performance by each of the Parent and
the Borrower of this Amendment and the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise: (i) require any
Government Approvals or violate any Applicable Laws relating to the Parent or
the Borrower; (ii) conflict with, result in a breach of or constitute a default
under the organizational documents of the Parent or the Borrower or any
indenture, agreement or other instrument to which the Parent or the Borrower is
a party or by which it or any of its properties may be bound; or (iii) result in
or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Parent or the Borrower.

 

- 4 -

 

 

(c)          No Default. No Default or Event of Default has occurred and is
continuing as of the date hereof nor will exist immediately after giving effect
to this Amendment.

 

Section 4. Reaffirmation of Representations. Each of the Parent and the Borrower
hereby repeats and reaffirms all representations and warranties made by such
Person to the Administrative Agent, the Issuing Bank and the Lenders in the
Credit Agreement and the other Loan Documents to which it is a party on and as
of the date hereof with the same force and effect as if such representations and
warranties were set forth in this Amendment in full.

 

Section 5. Reaffirmation by Borrower. The Borrower hereby confirms and ratifies
all of its obligations and the Liens granted by it under any Security Document
to which it is a party and all of its obligations under any Environmental
Indemnity Agreement to which it is a party.

 

Section 6. Reaffirmation by Guarantors. Each of the Parent and the other
Guarantors hereby reaffirms its continuing obligations to the Administrative
Agent, the Issuing Bank and the Lenders under the Guaranty and each of the
Security Documents to which it is a party and agrees that the transactions
contemplated by this Amendment shall not in any way affect the validity and
enforceability of the Guaranty or any Security Document or Environmental
Indemnity Agreement to which such Guarantor is party or reduce, impair or
discharge the obligations of such Guarantor thereunder. Each of the Guarantors
further agrees that references to the Credit Agreement contained in any Loan
Document shall be deemed to be references to the Credit Agreement, as amended by
this Amendment.

 

Section 7. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment. This Amendment shall constitute a Loan Document.

 

Section 8. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees) actually incurred by the Administrative Agent in connection
with the preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.

 

Section 9. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

Section 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 11. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect, and this Amendment shall not limit, impair or constitute a waiver of the
rights, powers or remedies available to the Administrative Agent, the Issuing
Banks or the Lenders under the Credit Agreement or any other Loan Document. The
amendments contained herein shall be deemed to have prospective application
only.

 

- 5 -

 

 

Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 13. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

 

[Signatures on Next Page]

 

- 6 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Credit Agreement to be executed as of the date first above written.

 

  TRADE STREET OPERATING PARTNERSHIP, LP               By:   Trade Street OP GP,
LLC, General Partner                 By: Trade Street Residential, Inc., Sole
Member                 By: /s/ Randall C. Eberline       Name: Randall C.
Eberline       Title: Chief Accounting Officer

 

  TRADE STREET RESIDENTIAL, INC.         By: /s/ Randall C. Eberline    
Name:  Randall C. Eberline     Title: Chief Accounting Officer

 

  BSF-ARBORS RIVER OAKS, LLC   FOX PARTNERS, LLC   MERCE PARTNERS, LLC       By:
TS Manager, LLC, Manager           By: /s/ Randall C. Eberline    
Name:  Randall C. Eberline     Title: Vice President and Treasurer

 

  TS BIG CREEK, LLC, a Delaware limited liability company       By: Trade Street
Operating Partnership, LP, sole member           By: Trade Street OP GP, LLC,
General Partner               By:   Trade Street Residential, Inc., sole member
                  By: /s/ Randall C. Eberline           Name:  Randall C.
Eberline           Title:  Chief Accounting Officer

 

[Signatures Continue on Next Page]

 

 

 

 

[Signature Page to Fourth Amendment to Credit Agreement with Trade Street
Operating Partnership, LP]

 

  REGIONS BANK, as Administrative Agent, as Swingline Lender, as Issuing Bank
and as a Lender         By: /s/ Kerri L. Raines     Name: Kerri L. Raines    
Title:  Vice President

 

[Signatures Continue on Next Page]

 

 

 

 

[Signature Page to Fourth Amendment to Credit Agreement with Trade Street
Operating Partnership, LP]

 

  U.S. Bank National Association         By: /s/ J. Lee Hord     Name:  J. Lee
Hord     Title: Vice President

 

 

 

 

EXHIBIT B

 

FORM OF BORROWING BASE CERTIFICATE

 

Reference is made to the Credit Agreement dated as of January 31, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Trade Street Operating Partnership, LP (the
“Borrower”), Trade Street Residential, Inc. (the “Parent”), the financial
institutions party thereto and their assignees under Section 13.5. thereof (the
“Lenders”), Regions Bank, as Administrative Agent (the “Administrative Agent”),
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given to them in the Credit
Agreement.

 

Pursuant to Section [4.1.(b)(ii)]1[4.2.(c)]2[6.1.(a)(xi)]3[6.2.]4[9.4.(c)(i)]5
of the Credit Agreement, the undersigned hereby certifies to the Lenders, the
Issuing Bank and the Administrative Agent that:

 

1.          The undersigned is the [Chief Financial Officer] [Chief Accounting
Officer]6 of the Parent.

 

2.          Schedule 1 attached hereto accurately and completely sets forth the
calculations required to establish the Aggregate Borrowing Base Properties Value
and the Borrowing Base Availability as of [INSERT DATE OF LAST DAY OF MOST
RECENTLY ENDED FISCAL QUARTER]7[the date hereof]8.

 

3.          The Aggregate Borrowing Base Properties Value as of [INSERT DATE OF
LAST DAY OF MOST RECENTLY ENDED FISCAL QUARTER]9[the date hereof]10 is
$________________.

 

4.          The Borrowing Base Availability as of [INSERT DATE OF LAST DAY OF
MOST RECENTLY ENDED FISCAL QUARTER]11[the date hereof]12 is $________________.

 



 

1 To be delivered at time of addition of a Borrowing Base Property.

 

2 To be delivered at time of release of a Borrowing Base Property.

 

3 To be delivered on the Effective Date.

 

4 To be delivered in connection with the request of a Credit Event.

 

5 To be delivered quarterly.

 

6 Select the correct title of officer signing.

 

7 Language to be used for quarterly Borrowing Base Certificates.

 

8 Language to be used for all other Borrowing Base Certificates.

 

9 Language to be used for quarterly Borrowing Base Certificates.

 

10 Language to be used for all other Borrowing Base Certificates.

 

11 Language to be used for quarterly Borrowing Base Certificates.

 

12 Language to be used for all other Borrowing Base Certificates.

  

 

 

 

IN WITNESS WHEREOF, the undersigned has signed this Borrowing Base Certificate
on and as of ___________, 20__.

 

      Name:     Title:  [Chief Financial Officer] [Chief Accounting Officer]13
of Trade Street Residential, Inc.

 



 

13 Select the correct title of officer signing.

  

 

 

 

EXHIBIT Q

 

FORM OF COMPLIANCE CERTIFICATE

 

Reference is made to the Credit Agreement dated as of January 31, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Trade Street Operating Partnership, LP (the
“Borrower”), Trade Street Residential, Inc. (the “Parent”), the financial
institutions party thereto and their assignees under Section 13.5. thereof (the
“Lenders”), Regions Bank, as Administrative Agent (the “Administrative Agent”),
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given to them in the Credit
Agreement.

 

Pursuant to Section [6.1.(a)(xi)]1 [9.3.]2 of the Credit Agreement, the
undersigned hereby certifies to the Administrative Agent, the Issuing Bank and
the Lenders that:

 

1.          The undersigned is the [Chief Financial Officer] [Chief Accounting
Officer]3 of the Parent.

 

2.          The undersigned has reviewed the terms of the Credit Agreement and
has made a review of the transactions, financial condition and other affairs of
the Borrower and its Subsidiaries as of, and during the relevant accounting
period ending on, _______________, 20__ (the “Fiscal Period End Date”).

 

3.          Pursuant to the Credit Agreement, the Parent is furnishing to you
herewith (or has most recently furnished to you) the consolidated financial
statements of the Parent for the Fiscal Period End Date. In the undersigned’s
opinion, such financial statements present fairly, in accordance with GAAP and
in all material respects, the consolidated financial position of Parent and its
Subsidiaries as of the date thereof and the result of operations for such
period.

 

4.          Schedule I attached hereto sets forth in reasonable detail as of the
end of such fiscal quarter or fiscal year, as the case may be, the calculations
required to establish whether the Borrower was in compliance with the covenants
contained in Section 10.1 as of the Fiscal Period End Date.

 

5.          As of the date hereof, the aggregate principal amount of all
outstanding Revolving Loans and Swingline Loans, together with the aggregate
amount of all Letter of Credit Liabilities are less than or equal to the Maximum
Loan Availability.

 

6.          To the best of the undersigned’s knowledge, information and belief,
no Default or Event of Default exists as of the date hereof [except as set forth
on Attachment A hereto, which accurately describes the nature of the
conditions(s) or event(s) that constitute (a) Default(s) or (an) Event(s) of
Default and the actions which the Borrower (is taking)(is planning to take) with
respect to such condition(s) or event(s)],

 

 



1To be delivered on the Effective Date.

 

2To be delivered on quarterly.

 

3Select the correct title of the officer signing.

 



1

 

 

7.          The representations and warranties of the Borrower and the other
Loan Parties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty is true and correct in all respects),
except to the extent such representations or warranties expressly relate solely
to an earlier date (in which case such representations and warranties were true
and correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
was true and correct in all respects) on and as of such earlier date) and except
for changes in factual circumstances specifically and expressly permitted under
the Credit Agreement and the other Loan Documents.

 

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of ___________, 20__.

 

        Name:     Title: [Chief Financial Officer] [Chief Accounting    
Officer]4 of Trade Street Residential, Inc.

 

 



4Select the correct title of the officer signing.

 

2

 

